Exhibit 10.1

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salary

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer and the other four highest
compensated Executive Officers, as defined in the Company’s Proxy Statement for
the 2008 Annual Meeting of Shareholders, (collectively the “Named Executive
Officers”), except that Douglas W. Reynolds and Frank D’Ambra III are not listed
following their respective departures from the Company. These salaries may be
changed at any time at the discretion of the Compensation Committee and/or Board
of Directors of the Company. These salaries do not include short-term and
long-term incentive compensation amounts, the Company’s contributions to defined
contribution plans and the Company’s contributions to other employee benefit
programs on behalf of the Named Executive Officers.

 

Named Executive Officer    Annualized
Salary

Louis G. Lower II

President and Chief Executive Officer

   $ 640,008.00

Peter H. Heckman

Executive Vice President and Chief Financial Officer

   $ 436,000.00

Paul D. Andrews

Senior Vice President—Corporate Services

   $ 228,000.00

Last revision date: September 10, 2008